                IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF KANSAS

MARK FUNK, et al.,             )
                               )
                  Plaintiffs,  )
                               )
v.                             )
                               )                Case No. 17-1099-JTM-KGG
PINNACLE HEALTH FACILITIES )
XXXIII, LP, d/b/a CLEARWATER )
NURSING & REHAB CENTER,        )
                               )
                  Defendant.   )
______________________________ )

           MEMORANDUM & ORDER ON MOTION TO QUASH

      Now before the Court is Plaintiffs’ “Motion for Protective Order and Motion

to Quash” the deposition of non-party expert witness Betty Pankratz. (Doc. 61).

Also before the Court is the “Motion to Extend Defendant’s Expert Disclosure

Deadline” filed by Defendant Pinnacle Health Facilities (Doc. 66). Having

reviewed the submissions of the parties, Plaintiffs’ motion is DENIED as more

fully set forth below. The Court also GRANTS Defendant’s Motion (Doc. 66).

                          FACTUAL BACKGROUND

       The factual background of this case was summarized by the District Court

in its Order denying Plaintiffs’ Motion to Amend and granting Defendant’s Motion

to Dismiss Plaintiffs’ negligence claim.

                                           1 
 
                    Plaintiffs, Mark Funk and Alan Funk, filed the
             present negligence and wrongful death suit against
             defendant, Pinnacle Health Facilities, based on Dorothy
             Funk’s fall at the Clearwater Nursing and Rehabilitation
             Center in Clearwater, Kansas. From September 29, 2014,
             to December 1, 2014, Dorothy was a resident at the
             Clearwater Nursing facility.
                    Plaintiffs allege that on October 1, 2014,
             Clearwater’s records indicate that Dorothy suffered a
             non-injury fall on the premises and her Care Plan was
             updated to say, ‘[p]rovide Dorothy with grabber to
             alleviate her reaching forward from her wheelchair . . .
             and endangering [her] safety.’ Nine days later on
             October 10, the Care Plan added or initiated this goal:
             ‘Dorothy will remain free from significant injuries
             resulting from falls.’ Plaintiffs additionally allege that
             this non-[injury] fall was not reported to Mark Funk,
             holder of Dorothy’s durable power of attorney.
             Knowledge of the non-injury fall was not made known to
             Mark or Alan Funk until the medical records were
             provided after Dorothy’s death.
                    Plaintiffs further allege that on December 1, 2014,
             Dorothy fell out of her wheelchair while reaching
             forward, fracturing her hip. According to the Clearwater
             EMS Report, the fall was unwitnessed, but a Clearwater
             staff member heard Dorothy screaming after the fall.
             December 1, 2014, was the last time that Clearwater
             Nursing provided care to Dorothy.

(Doc. 21, at 1-2.)

      Because of issues with scheduling depositions in this case, an in-person

status conference was held with the Court on June 13, 2018.

             At that time, Plaintiffs’ counsel orally moved to require
             Defendant to disclose its expert witnesses prior to
             Plaintiffs’ experts being deposed. The Court denied
             Plaintiffs’ oral Motion and ordered that Plaintiffs’ experts
             be deposed between July 16, 2018 and July 31, 2018. See
                                          2 
 
             Dkt. 50. The Court then extended Defendants’ expert
             disclosure deadlines to August 30, 2018 (thirty days after
             the latest possible date set for Plaintiffs’ experts’
             depositions). See Dkt. 49.

(Doc. 66, at 3.) This Court admonished the parties for their failure to cooperate in

scheduling the depositions, calling their communication “ineffective.” (Doc. 50.)

      Plaintiffs bring the present motion for a protective order and to quash the

deposition of third-party witness Betty Pankratz “until such time as (a) defendant

has made its own expert witness disclosures and (b) a protective order has been

entered to protect Mrs. Pankratz from harassment, annoyance and abusive

questioning by defense counsel.” (Doc. 61, at 1.) Plaintiffs contend that defense

counsel was “harassing, argumentative, rude, annoying, and hostile” to their other

nursing expert, Judy Diggs, during her deposition. (Id.)

A.    Standards for Discovery and Motions to Quash.

      Pursuant to Fed.R.Civ.P. 26(b),

             [p]arties may obtain discovery regarding any
             nonprivileged matter that is relevant to any party's claim
             or defense and proportional to the needs of the case,
             considering the importance of the issues at state in the
             action, the amount in controversy, the parties' relative
             access to relevant information, the parties' resources, the
             importance of the discovery in resolving the issues, and
             whether the burden or expense of the proposed discovery
             outweighs its likely benefit. Information within this
             scope of discovery need not be admissible in evidence to
             be discoverable.



                                          3 
 
As such, the requested information must be nonprivileged, relevant, and

proportional to the needs of the case to be discoverable. Holick v. Burkhart, No.

16-1188-JTM-KGG, 2018 WL 372440, at *2 (D. Kan. Jan. 11, 2018).

      Federal Rule of Civil Procedure 26(c) allows a party to seek a Protective

Order to limit or prohibit certain discovery and to protect a party or person from

“annoyance, embarrassment, oppression, or undue burden or expense.” The Court

may forbid the discovery, specify the terms of the discovery, “including the time

and place . . . ,” forbid inquiry into certain matters or limit the scope of the

discovery. “The court clearly has the broad discretion to direct the timing and

sequence of discovery for the convenience of the parties and witnesses and in the

interests of justice.” Sunflower Elec. Power Corp. v. Sebelius, 2009 WL 774340,

*6 (D. Kan. 2009) (citing Fed.R.Civ.P. 26(d)(2)).

B.    Timing of Depositions.

      Plaintiffs argue that “[t]he current timing of expert witness depositions

provides Defendant a formidable strategic advantage which violates fundamental

fairness” and that “the order of expert depositions conflicts with the stated

goals and purpose of the federal rules regarding expert disclosure.” (Doc. 61, at 2.)

More specifically,

             [t]he delay of Defendant’s expert witness disclosures
             until after Plaintiffs have disclosed their own experts and
             offered them up for grilling by deposition creates an
             unfair advantage for defendant. Defendant is permitted
                                            4 
 
               to target Plaintiffs’ experts and then design defense
               expert opinions accordingly, to tailor their expert reports
               and theories based on detailed deposition questioning of
               Plaintiffs’ experts. Such questioning is often guided by
               specific questions provided directly to defense counsel by
               defense experts.
                       Defense experts are therefore allowed to develop
               their reports to respond in detail to deposition testimony
               by plaintiffs’ experts, and to specifically attack their
               theories and undermine the “facts” on which plaintiffs’
               experts relied. Plaintiffs are afforded no such
               opportunity when developing their own expert witness
               reports. Likewise, the concomitant requirement that
               plaintiffs must delay discovery of defense experts until
               defendant has deposed plaintiffs’ experts does not serve
               the interests of justice and is fundamentally unfair.

(Id., at 4.)

       That stated, Plaintiffs concede that

               Rule 26 does not dictate any particular sequence of
               expert disclosures. Hill v. Tran, 2016 WL 6821094, *2,
               fn. 6 (S.D. Ala. 2016). Instead, Rule 26(d) expressly
               provides that ‘methods of discovery may be used in any
               sequence,’ and ‘discovery by one party does not require
               any other party to delay its discovery.’

(Id., at 3 (quoting Fed.R.Civ.P. 26(d)(3)(A), (B) and Jake's Fireworks, Inc. v. Sky

Thunder, LLC, No. 16-2475-JAR-GLR, 2017 WL 3581736, *2, n.6 (D. Kan.

2017))). As Plaintiffs state, “[t]he only exceptions to these principles are by

stipulation between the parties or by court orders made ‘for the parties’ and

witnesses’ convenience and in the interests of justice.” (Id. (quoting Rule

26(d)(3)).


                                              5 
 
        Defendant responds that Plaintiffs’ argument “is simply not supported.”

(Doc. 66, at 14.)

              Plaintiffs provide no legitimate argument that allowing
              Defendant to depose Plaintiffs’ experts prior to disclosing
              its experts creates an unfair and improper advantage for
              Defendant. Plaintiffs too will have an opportunity to
              depose Defendant’s experts after seeing Defendant’s
              experts’ reports and after speaking with their own experts
              about how to potentially attack Defendant’s experts.
              Moreover, the Scheduling Order provides Plaintiffs a
              rebuttal deadline. Assuming it is proper rebuttal (i.e., not
              something that should have been raised in Plaintiffs’
              initial disclosures), Plaintiffs’ ability to proffer rebuttal
              experts alleviates any perceived unfairness.

(Id.)

        In reviewing the Revised Scheduling Order entered in this case, the Court

notes that Defendant’s expert deadline was nine and half weeks after Plaintiffs’

expert disclosure deadline. (Doc. 33, at 4.) The Court would surmise that

Defendant may have anticipated deposing Plaintiffs’ experts during this time. To

do so would not be unusual in this District. Further, Defendant specifically states

that “at [a] recent hearing, the Court agreed to give Defendant thirty days after

Plaintiffs’ final expert deposition to disclose its experts.” (Doc. 66, at 15; see also

Doc. 50.) The Court has previously addressed this issue. Plaintiffs’ motion

provides the Court with no legitimate, substantive reason to deviate from its prior

decision. As such, Plaintiffs’ motion is DENIED.

C.      Witness’s Health Issues.
                                           6 
 
       Plaintiffs also contend that Ms. Pankratz has been suffering from

“undiagnosed” medical problems and that Defendant has provided supplemental

disclosures with “hundreds of pages of additional documents.” (Doc. 61, at 8.)

According to Plaintiffs,

                 [t]hese are additional reasons why her deposition should
                 be moved until after Defendant has made its expert
                 witness disclosures, i.e., to allow Mrs. Pankratz to fully
                 prepare and have knowledge of the complete medical
                 records for Dorothy Funk, records that were not available
                 at the time Mrs. Pankratz issued her expert witness
                 report, for reasons beyond plaintiffs’ control.

(Id., at 8-9.)

       The Court sees no correlation between Ms. Pankratz’s undiagnosed (and

unsubstantiated) medical issues and the timing of expert disclosures and

depositions in this case based on this information provided by Plaintiffs. Further,

according to Defendant, Plaintiffs never requested that the deposition be moved on

this basis. (Doc. 66, at 15.) Ms. Pankratz submitted her expert report without

reviewing the newly produced documents. In addition, Plaintiffs will be allowed

rebuttal expert(s), if necessary. Plaintiffs’ motion is DENIED.

D.     Defendant’s Motion to Extend Expert Disclosure Deadline (Doc. 66).

       Defendant’s brief in opposition to Plaintiffs’ motion includes its own motion

to extend its expert witness deadline.

                 Although Plaintiffs’ Motion is wholly improper and has
                 now unnecessarily delayed discovery, by filing the
                                             7 
 
             Motion, it automatically stayed Ms. Pankratz’ deposition
             until after the Court has ruled on the Motion. Defendant
             would, therefore, request that the Court order Ms.
             Pankratz’ deposition be taken at a time convenient to
             Defendant’s counsel and that Defendant’s expert
             disclosure deadline be set at least thirty days after Ms.
             Pankratz’ deposition.

(Doc. 66, at 15-16.) The Court finds Defendant’s request to be reasonable and in

accordance with the intent of the Revised Scheduling Order previously entered in

this case.

       The parties are hereby ORDERED to confer and scheduling Ms. Pankratz’s

deposition for a mutually agreeable time. Thereafter, the parties shall inform the

Court of the date for the deposition at which time the Court will extend

Defendant’s expert disclosure deadline for thirty (30) days thereafter.



       IT IS THEREFORE ORDERED that Plaintiffs’ “Motion for Protective

Order and Motion to Quash” the deposition of non-party expert witness Betty

Pankratz (Doc. 61) is DENIED.

       IT IS FURTHER ORDERED that the “Motion to Extend Defendant’s

Expert Disclosure Deadline” filed by Defendant Pinnacle Health Facilities (Doc.

66) is GRANTED.

       IT IS SO ORDERED.

       Dated this 9th day of October, 2018, at Wichita, Kansas.


                                          8 
 
    S/ KENNETH G. GALE
    HON. KENNETH G. GALE
    U.S. MAGISTRATE JUDGE




           9 
 
